DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claims 1, 14, and 20:
	McGaughy discloses:
the system comprising one or more processors configured by programming instructions on non-transitory computer readable media, to.  Column 6, line 50 to column 7 line 7 describes a processor 302 and memory 304.
cause an integrated interactive graphical user interface (GUI) comprising (a) a timeline GUI that displays a timeline with a time scale, one or more waypoint graphical elements representative of waypoints, one or more course data item graphical elements representative of other course data items, and one or more notification data item graphical elements representative of upcoming conditions when present.  Figure 4 and Column 9, line 12 – 19 show an example user interface 400 that is a two-dimensional top-down view that includes a lateral profile section 402 and a vertical profile section 404.  These sections display flight plan information for the aircraft, such as length of each segment of the flight plan, a desired elevation for each segment, and ascension or descending rates and angles on the GUI, or graphical element.  Figure 6 and Column 10, lines 33 – 49 describes an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to select a different route before reaching the problem area.  This is equivalent to a graphic element presenting flight plan deviation options because the GUI shows different routes the pilot can take and the pilot must select which route to take.
(b) a map GUI that presents a birds-eye viewpoint or three-dimensional viewpoint of a portion of a flight plan.  Figure 4 and Column 9, line 12 – 19 show an example user interface 400 that is a two-dimensional top-down view that includes a lateral profile section 402 and a vertical profile section 404.  These sections display flight plan information for the aircraft, such as length of each segment of the flight plan, a desired elevation for each segment, and ascension or descending rates and angles on the GUI, or graphical element.  Figure 6 and Column 10, lines 33 – 49 describes an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to select a different route before reaching the problem area.  This is equivalent to a graphic element presenting flight plan deviation options because the GUI shows different routes the pilot can take and the pilot must select which route to take.
obtain notification data items originating from onboard avionics systems and from systems external to onboard avionics systems that indicate upcoming conditions that will affect the current flight plan.  Figures 4 – 7 show a pilot receiving a location-based, runway-based, navigation system based, and altitude-based notification.  Figure 6 and Column 10, lines 33 - 49 describes a navigation system failure, such as a GPS failure that requires a modification of the flight route.  Column 3, line 56 to column 4, line 3 describes an alarm system that can modify the flight system based on weather conditions.  This is equivalent to internal avionics sensors.  Column 5, line 41 – 55 describe a control 202 that is configured to send and receive data.  This section describes that the flight management system 200 communicates with satellite-based systems or ground based systems.  This is equivalent to receiving avionics systems from external systems.
when a sensed deviation condition is detected, automatically generate a plurality of flight plan deviation options to accommodate the sensed deviation condition.  Column 10, lines 33 – 49 describes an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to select a different route before reaching the problem area.  Column 4, line 17 – 51 describes that the alert system can be a crew alert system (CAS) or an engine indicating and crew-alerting system (EICAS).  Column 6, line 9 to line 17 describes that data from the sensors 204 can be used to determine one or more conditions that may cause an alert or warning to be generated.  This is equivalent to a sensed deviation.  Therefore, the steps performed in Column 10, lines 33 – 49 are done automatically.
McGaughy does not disclose automatically identifies an aircraft-related deviation condition from an aircraft failure event that requires deviation from the current flight plan, automatically analyze the mined flight plan data and the notification data items to identify a sensed deviation condition that requires deviation from the current flight plan, a flight desk system for providing task management assistance in managing the flight path to the flight crew, a flight deck system for providing task management assistance in managing the flight path to the flight crew, a VSD GUI displayed on an aircraft display, mine flight plan data for a current flight plan, navigational data, and a VSD data from one or more aircraft systems, receive notification by a flight crew member of a non-sensed deviation condition, when a non-sensed deviation condition is detected, automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the non-sensed deviation condition, present a selectable deviation notification graphical element on the map GUI, wherein selection of a selectable deviation notification graphical element causes the display of one or more selectable deviation recommendation graphical elements, each containing graphical data that is descriptive of an automatically generated flight path deviation option, and wherein selection of a selectable deviation recommendation graphical element causes a preview of an automatically generated flight path deviation option to be displayed on the map GUI and/or the VSD GUI.
Doyen teaches:
automatically identify an aircraft-related deviation condition from an aircraft failure event that requires deviation from the current flight plan.  Column 7 line 61 to column 8, line 7 and figure 1 describe an avionic subsystem 132, a data analysis subsystem 134, and a communication subsystem 136.  Each of these individual subsystems monitor and analyze the aircraft overall.    For example, the air traffic control facility 120 can provide the aircraft with emergent issues that can cause planned and unplanned deviations.  Column 6, lines 31 – 53 describes a method that detects actual or pending failures in various installed components or equipment as deviations from intended operations.
automatically analyze the mined flight plan data and the notification data items to identify a sensed deviation condition that requires deviation from the current flight plan.  Column 7 line 61 to column 8, line 7 and figure 1 describe an avionic subsystem 132, a data analysis subsystem 134, and a communication subsystem 136.  Each of these individual subsystems monitor and analyze the aircraft overall.    For example, the air traffic control facility 120 can provide the aircraft with emergent issues that can cause planned and unplanned deviations.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy to incorporate the teachings of Doyen to show automatically identifying an aircraft-related deviation condition from an aircraft failure event that requires deviation from the current flight plan and to automatically analyze the mined flight plan data and the notification data items to identify a sensed deviation condition that requires deviation from the current flight plan.  One would have been motivated to do so because McGaughy already teaches a deviation event.  Doyen adds analyzing flight data to detect a deviation condition as well as a failure.  This allows the aircraft to find acceptable and unacceptable deviations (Abstract of Doyen).
McGaughy and Doyen teach:
when an aircraft-related deviation condition is detected, automatically generate a plurality of flight plan deviation options to accommodate the aircraft-related deviation condition.  Figure 4 and Column 9, line 12 – 19 of McGaughy show an example user interface 400 that is a two-dimensional top-down view that includes a lateral profile section 402 and a vertical profile section 404.  These sections display flight plan information for the aircraft, such as length of each segment of the flight plan, a desired elevation for each segment, and ascension or descending rates and angles on the GUI, or graphical element.  Figure 6 and Column 10, lines 33 – 49 of McGaughy describe an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to select a different route before reaching the problem area.  This is equivalent to a graphic element presenting flight plan deviation options because the GUI shows different routes the pilot can take and the pilot must select which route to take.  Column 7 line 61 to column 8, line 7 and figure 1 of Duyen describe an avionic subsystem 132, a data analysis subsystem 134, and a communication subsystem 136.  Each of these individual subsystems monitor and analyze the aircraft overall.    For example, the air traffic control facility 120 can provide the aircraft with emergent issues that can cause planned and unplanned deviations.
McGaughy and Doyen do not teach a flight desk system for providing task management assistance in managing the flight path to the flight crew, a flight deck system for providing task management assistance in managing the flight path to the flight crew, a VSD GUI displayed on an aircraft display, mine flight plan data for a current flight plan, navigational data, and a VSD data from one or more aircraft systems, receive notification by a flight crew member of a non-sensed deviation condition, when a non-sensed deviation condition is detected, automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the non-sensed deviation condition, present a selectable deviation notification graphical element on the map GUI, wherein selection of a selectable deviation notification graphical element causes the display of one or more selectable deviation recommendation graphical elements, each containing graphical data that is descriptive of an automatically generated flight path deviation option, and wherein selection of a selectable deviation recommendation graphical element causes a preview of an automatically generated flight path deviation option to be displayed on the map GUI and/or the VSD GUI. 
Mere teaches:
A flight deck system for providing task management assistance in managing the flight path to the flight crew.  Paragraph [0101] describes a means 10 that stores the flight plan and is charged with retrieving the information useful to the mission tracking task for the display means 5 so that it can be formatted and presented to the crew.  Paragraph [0102] provides an example on how this system provides task management assistance.  The means 10 stores data relating to the current flight plan.  However, when the crew decides to modify the flight plan, the original flight plan is frozen.  This frozen flight plan then takes the place of the reference flight plan to allow the crew to continue their missing tracking task in an effective manner.  Ultimately, this means allows the crew to keep track of the flight path in an effective way.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy and Doyen to incorporate the teachings of Mere to show a flight desk system for providing task management assistance in managing the flight path to the flight crew.  One would have been motivated to do so to track the progress of a mission, or flight, under way and whether the aircraft maintains in accordance with a reference mission delineated by a flight plan computed on the ground.
McGaughy, Doyen, and Mere do not teach and a VSD data from one or more aircraft systems, receive notification by a flight crew member of a non-sensed deviation condition, when a non-sensed deviation condition is detected, automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the non-sensed deviation condition, present a selectable deviation notification graphical element on the map GUI, wherein selection of a selectable deviation notification graphical element causes the display of one or more selectable deviation recommendation graphical elements, each containing graphical data that is descriptive of an automatically generated flight path deviation option, and wherein selection of a selectable deviation recommendation graphical element causes a preview of an automatically generated flight path deviation option to be displayed on the map GUI and/or the VSD GUI. 
Khatwa teaches:
and (c) a VSD GUI that presents a vertical viewpoint of a portion of a flight plan to be displayed on an aircraft display.  Paragraph [0030] describes a vertical situation display (VSD).
and a VSD GUI displayed on an aircraft display.  Paragraph [0030] describes a vertical situation display (VSD).
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy, Doyen and Mere to incorporate the teachings of Khatwa to show a VSD GUI displayed on an aircraft display.  One would have been motivated to do so to monitor the aircraft attitude and heading as well as upcoming terrain.
	Mere and Khatwa teach:
mine flight plan data for a current flight plan, navigational data, and vertical situation display (VSD) data from one or more aircraft systems.  Paragraph [0101] of Mere describes a means 10 that retrieves data relating to a reference flight plan representative of a reference mission.  Paragraph [0118] describes that the distance remaining between two points and can compute the distance remaining between the current position and the destination.  Paragraph [0196] mentions additional data such as the fuel to the destination, the wind, the temperature, the altitude, etc…  This is equivalent to navigational data.  This data can be shown on the display means 5 so that it can be formatted and presented to the crew.  Paragraph [0030] of Khatwa describes a vertical situation display (VSD).  This data can also be shown on the display means as described in Mere.
McGaughy, Doyen, Mere, and Khatwa do not teach a non-sensed deviation condition is detected, automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the non-sensed deviation condition, present a selectable deviation notification graphical element on the map GUI, wherein selection of a selectable deviation notification graphical element causes the display of one or more selectable deviation recommendation graphical elements, each containing graphical data that is descriptive of an automatically generated flight path deviation option, and wherein selection of a selectable deviation recommendation graphical element causes a preview of an automatically generated flight path deviation option to be displayed on the map GUI and/or the VSD GUI.
Purpura teaches:
receives notification by a flight crew member of a non-sensed deviation condition Paragraph [0032] describes a mobile platform 22 that identifies when a medical emergency is detected onboard.  This then notifies a crew member.  Once the crew member is notified, the crew member takes the emergency response apparatus 52 to the injured party’s location and determines if off-board medical help will be required to respond to the emergency situation.  If an off-board help is needed, the crew member activates the emergency response apparatus 52 and connects it to the injured party.  This is equivalent to the claim because the crew member alerts that off-board help is needed and the aircraft needs to make a deviation.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy, Doyen, Mere, and Khatwa to incorporate the teachings of Purpura to show receiving a flight crew notification of a non-sensed deviation condition.  One would have been motivated to do so to determine if an aircraft needs to perform an emergency landing.
	McGaughy and Purpura teach:
and when a non-sensed deviation condition is detected, automatically generate a plurality of flight plan deviation options to accommodate the non-sensed deviation condition.  Paragraph [0032] of Purpura describes a mobile platform 22 that identifies when a medical emergency is detected onboard.  This then notifies a crew member.  Once the crew member is notified, the crew member takes the emergency response apparatus 52 to the injured party’s location and determines if off-board medical help will be required to respond to the emergency situation.  If an off-board help is needed, the crew member activates the emergency response apparatus 52 and connects it to the injured party.  This is equivalent to the claim because the crew member alerts that off-board help is needed and the aircraft needs to make a deviation.  Figure 4 and Column 9, line 12 – 19 of McGaughy show an example user interface 400 that is a two-dimensional top-down view that includes a lateral profile section 402 and a vertical profile section 404.  These sections display flight plan information for the aircraft, such as length of each segment of the flight plan, a desired elevation for each segment, and ascension or descending rates and angles on the GUI, or graphical element.  Figure 6 and Column 10, lines 33 – 49 of McGaughy describe an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to select a different route before reaching the problem area.  This is equivalent to a graphic element presenting flight plan deviation options because the GUI shows different routes the pilot can take and the pilot must select which route to take.  
	Doyen and Purpura teaches:
receives notification by a flight crew member of a non-sensed deviation condition that requires deviation from the current flight plan.   Paragraph [0032] describes a mobile platform 22 that identifies when a medical emergency is detected onboard.  This then notifies a crew member.  Once the crew member is notified, the crew member takes the emergency response apparatus 52 to the injured party’s location and determines if off-board medical help will be required to respond to the emergency situation.  If an off-board help is needed, the crew member activates the emergency response apparatus 52 and connects it to the injured party.  This is equivalent to the claim because the crew member alerts that off-board help is needed and the aircraft needs to make a deviation.  Column 7 line 61 to column 8, line 7 and figure 1 of Doyen describe an avionic subsystem 132, a data analysis subsystem 134, and a communication subsystem 136.  Each of these individual subsystems monitor and analyze the aircraft overall.    For example, the air traffic control facility 120 can provide the aircraft with emergent issues that can cause planned and unplanned deviations.
	However, the prior art of record fails to teach:
and present a selectable deviation notification graphical element on the map GUI.  
wherein selection of a selectable deviation notification graphical element causes the display of one or more selectable deviation recommendation graphical elements, each containing graphical data that is descriptive of an automatically generated flight path deviation option.
and wherein selection of a selectable deviation recommendation graphical element causes a preview of an automatically generated flight path deviation option to be displayed on the map GUI and/or the VSD GUI.
	These disclosures are allowable because the disclosed references do not teach being able to select deviation notifications that present a preview of flight path deviation options.  Instead McGaughy highlights certain areas to identify a problem without creating a notification.  For example, column 9, lines 50 – 63 describes an element 414 that includes localizer tuning information.  The element 414 is highlighted when an aircraft has deviated from the flight path.  Upon selection of the box, the aircraft can auto-correct or the pilot can correct the aircraft’s course.  This is different the claim and the drawings presented in figures 5 and 7 which actually display a notification.  Additionally, column 10, lines 33 – 49 describes a situation where the alert module 314 has detected a navigation system failure causing a future segment 606 to be highlighted.  The highlighted segment allows the pilot to select a different route before reaching a problem area.  Again, this is different than the claims and the drawings presented in figures 5 and 7 which actually display a notification.
	Claims 1 - 3, 7 - 14, and 18 – 26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bosworth (CN 109528157 A): The invention claims a pilot health monitoring system and method. providing the pilot health monitoring system, method and device. A pilot health monitoring system is configured to collect information about a pilot of the physiological and/or physical characteristics of the information and information about the airplane state, analyzing the information, determining the state of the health condition and/or the pilot of the aircraft, and/or providing a warning according to the information and/or commands.
Alie (CN 109070997 A): Providing a set of automation system, high fidelity knowledge which provide physical state of the aircraft to the pilot, and notifying any deviation in the expected state of the pilot based on prediction model. The unit automation may be provided as non-invading riding machine automation system, the automation system set by the visual technology sensing aircraft state to derive the aircraft state vector and other aircraft information, and any deviation from the desired state of the aircraft transmitted to the pilots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665